DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al., U.S. Patent Publication Number 2018/0372499 A1, in view of Gorur Sheshagiri et al, U.S. Patent Publication Number 2020/0271450 A1.

Regarding claim 1, Ali discloses a device (device 200), comprising: a display; one or more sensors (paragraph 0055, device 200 includes at least one sensor assembly); and one or more processors (processor 202) configured to: identify device motion of the device using the one or more sensors (paragraph 0052, identify motion dynamics of portable device); determine that the device motion includes a first component associated with a motion of a moving platform (paragraph 0060, determining if platform of the portable device is moving; figure 12, paragraph 0109, portable device within cabin of a platform, vehicle) and a second component that is separate from the motion of the moving platform (paragraph 0060, identifying independent motion dynamics of the portable device). 
However, it is noted that Ali discloses paragraph 0053, handheld device may be a virtual or augmented reality equipment, but fails to disclose determine an anchoring location that is fixed relative to the moving platform; and display virtual content anchored to the anchoring location that is fixed relative to the moving platform, using at least the second component of the device motion that is separate from the motion of the moving platform.
Gorur Sheshagiri discloses determine an anchoring location that is fixed relative to the moving platform (paragraph 0005, anchoring on object relative to a road sign visible through a window of a moving car, Examiner interprets the road sign as an anchoring location fixed relative to the moving car); and display virtual content anchored to the anchoring location that is fixed relative to the moving platform, using at least the second component of the device motion that is separate from the motion of the moving platform (paragraph 0004, virtual content can be anchored within the mobile platform (and/or a mobile map of the mobile platform) or the external scene (and/or a global map of the external scene) in a manner that accounts for the relative motion of the user, the mobile platform, and external scene)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the moving platform implemented as a virtual or augmented reality equipment as disclosed by Ali, the fixed anchoring location with displayed virtual content to the anchoring location as disclosed by Gorur Sheshagiri, to provide users with the extended reality experiences in which a virtual object can be anchored with regard to a moving platform.

Regarding claim 2, Ali discloses wherein the one or more sensors comprises an optical sensor (paragraph 0060, device may include images sensor, which may represent one or more optical sensors), a depth sensor (paragraph 0112 supplemental sensor data, such as from depth sensors and proximity sensors, may also be employed), and an inertial measurement unit, wherein the one or more processors are configured to identify the device motion with the inertial measurement unit (paragraph 0055, inertial sensor may be one or more sensor for measuring motion of device in space).
However it is noted that Ali discloses an inertial sensor, but fails to specifically disclose an inertial measurement unit, wherein the one or more processors are configured to identify the device motion with the inertial measurement unit; and display the virtual content anchored to the anchoring location that is fixed relative to the moving platform using the optical sensor, and the depth sensor without further input from the inertial measurement unit.
Gorur Sheshagiri discloses an inertial measurement unit, wherein the one or more processors are configured to identify the device motion with the inertial measurement unit (paragraph 0161, IMU sensors 132 can be located on the car 402 and/or a device associated with the user 404, such as the HMD 408) to display the virtual content anchored to the anchoring location that is fixed relative to the moving platform using the optical sensor, and the depth sensor without further input from the inertial measurement unit (Paragraph 0084, virtual content can be anchored within the mobile platform (and/or a mobile map of the mobile platform) or the external scene (and/or a global map of the external scene; paragraph 0008, sensors can drift over time the image sensor feedback can be used to adjust sensor biases in the system and correct the drift, which examiner interprets as without further input from the IMU) in a manner that accounts for the relative motion of the user, the mobile platform, and external scene; paragraph 0162, other types of sensors can also be implemented to estimate the new location and/or direction of the car 402, either in addition to or instead of the one or more IMU sensors 132. For example a magnetometer can be implemented (e.g., on the car 402 and/or the HMD 408) to an approximate heading associated with the car 402. Moreover, in some implementations, use of the one or more sensors 130 (e.g., in combination with the GPS device and maps information) for estimating the new location and/or direction of the car 402 can be implemented or used for a short duration. For example, the one or more sensors 130 can be used for disambiguation until a location and/or direction of the car 402 is more accurately established).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the inertial sensor as disclosed by Ali, the IMU sensors as disclosed by Gorur Sheshagiri, to allow other sensors to be used to estimate new or updated locations.

Regarding claim 3, Ali discloses wherein the second component of the device motion that is separate from the motion of the moving platform comprises a rotational motion of the device (paragraph 0055, measures one or more axes of rotation and/or one or more axes of acceleration of the device; inertial sensor may include rotation motion sensors).

Regarding claim 4, Ali discloses wherein the second component of the device motion that is separate from the motion of the moving platform includes a translational motion of the device (paragraph 0055, may include linear motion sensors to measure linear acceleration along one or more axis).

Regarding claim 5, it is noted that Ali discloses paragraph 0140, proximity sensors are used to detect nearby objects, but fails to specifically disclose, wherein the one or more processors are configured to anchor the virtual content to the anchoring location that is fixed relative to the moving platform by: detecting an object with the one or more sensors; determining that the object has an object motion that is equal to the motion of the moving platform; and anchoring the virtual content to the object.
Gorur Sheshagiri discloses wherein the one or more processors are configured to anchor the virtual content to the anchoring location that is fixed relative to the moving platform by: detecting an object with one or more sensors (paragraph 0069, the tracker can detect and/or track features, e.g. object, characteristics, etc., within the mobile platform and/or the outside environment; paragraph 0150, one or more objects in the car, one or more objects outside of the car that are visible from the inside of the car); determining that the object has an object motion that is equal to the motion of the moving platform (paragraph 0151, the data from the sensors on the car and/or sensors on the HMD can be compared to determine pose information, a pose of the user, identify feature inside and/or outside the car); and anchoring the virtual content to the object (paragraph 0158, virtual content can be anchored to a specific region in a mobile map of the car and/or a global map of the external or outside environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality having a moving platform and detected objects as disclosed by Ali, determining the object motion and anchoring the virtual content to the object to provide a realistic and immersive XR experience for the user in the car, by comparing the motion and using the same motion equal to the car and /or the user, to use the pose information and sensor data to accurately track and adapt the position of the virtual content to match the motion of the car and/or the user.

Regarding claim 6, Gorur Sheshagiri discloses wherein the one or more processors are further configured to: detect a motion of the object relative to the moving platform and relative to the device (paragraph 0158, motion of the car and /or the user) ; and continue anchoring the virtual content to the object based on the detected motion of the object (paragraph 0158, pose information calculated to accurately anchor and display virtual content  to appear realistically part of or mixed with the exterior or outside environment).

Regarding claim 7, it is noted that Ali fails to disclose wherein the one or more processors are further configured to: detect a portion of a physical setting having a motion that is different from the motion of the moving platform and different from the device motion of the device.
	Gorur Sheshagiri discloses detect a portion of a physical setting having a motion that is different from the motion of the moving platform and different from the device motion of the device (paragraph 0169, feature can be tracked based on sensors on the car, and/or a device associated with a user on the elevator).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in moving platforms as disclosed by Ali, detecting physical setting having motion different from the motion of the moving platform and device motion, such as detecting the elevator in the disclosure of Gorur Sheshagiri, to avoid potential errors in trajectory that may result when tracking features in map points for anchoring virtual content.

Regarding claim 8, Gorur Sheshagiri discloses wherein the one or more processors are further configured to: determine that the motion of the portion of the physical setting is different from the motion of the moving platform and different from the device motion of the device by at least a threshold (paragraph 0159, as the car continues to travel, virtual content can be removed; new virtual content can be selected and/or presented to the user based on predicted location of the car, a traveling route associated with the user, a proximity of the car to one or more object); and identify the portion of the physical setting as ineligible for anchoring of virtual content (paragraph 0159, once the virtual content and the associated establishment is less relevant to the location of the car).

Regarding claim 9, Gorur Sheshagiri discloses wherein the one or more processors are further configured to display additional virtual content overlaid on the portion of the physical setting and fixed relative to the moving platform to block a view of the portion of the physical setting (figures 4 and 5; paragraph 0155, virtual image of an Internet browser is anchored to a window).

	Regarding claim 10, Ali discloses wherein the one or more processors are configured to detect the portion of the physical setting having the motion that is different from the motion of the moving platform and different from the device motion of the device by detecting an optical flow associated with the portion of the physical setting using an optical sensor of the one or more sensors (paragraph 0076, image sensor data may be obtained from the portable device, so that separating motion sensor data corresponding to motion of the platform and motion sensor data corresponding to the identified independent motion of the portable device from the obtained motion sensor data may include processing the image sensor data. For example, the image sensor data may be a sequence of images and processing the image sensor data may include performing an optical flow analysis).

11. The device of claim 7, wherein the one or more processors are further configured to: receive an input from a user indicating a repositioning of the virtual content; and responsive to the input: de-anchor the virtual content from the anchoring location that is fixed relative to the moving platform; and display the virtual content anchored to the portion of the physical setting.

Regarding claim 12, Gorur Sheshagiri discloses wherein the portion of the physical setting includes an object that is fixed to a fixed reference frame for the moving platform and the device (paragraph 0119, virtual content can be anchored to a point or region in the mobile map and/or the global map; as a user travels in a car, the virtual content can be presented on a building that is visible from the car and configured to appear as through the virtual content is part of the building). 

Regarding claim 13, Gorur Sheshagiri discloses wherein the one or more processors are configured to track the motion of the moving platform using a first simultaneous localization and mapping system and to track the second component that is separate from the motion of the moving platform using a second simultaneous localization and mapping system (Gorur Sheshagiri discloses paragraph 0175, can provide classification and/or localization of one or more objects in a scene; paragraph 0201, the first pose of the mobile platform and the second pose of the user can be computed based on the sensor measurements and using one or more tracking models and/or filters; paragraph 0214, tracking the first pose of the mobile platform relative to a first map; it is noted that Gorur Sheshagiri discloses using a mapping system and tracking from the mapping system, but fails to specifically disclose a simultaneous localization and mapping system, one of ordinary skill in the art would have recognized that the tracking system as disclosed by Gorur Sheshagiri does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).

Regarding claim 14, Gorur Sheshagiri discloses wherein the second simultaneous localization and mapping system comprises the one or more sensors of the device (paragraph 0197, the plurality of sensors can be located on the mobile platform and/or on a device associated with the user; paragraph 0199, tracking using the sensor measurement ).

Regarding claim 15, Gorur Sheshagiri discloses wherein the first simultaneous localization and mapping system comprises at least one additional sensor on the moving platform and configured to provide platform motion information to the one or more processors of the device (paragraph 0197, the plurality of sensors can be located on the mobile platform and/or on a device associated with the user; paragraph 0214-0215, tracking the first pose of the mobile platform can include tracking the first pose relative to a first map).

Regarding claims 16 and 18, they are rejected based upon similar rational as above claim 1 and 6 respectively.  Ali further discloses a method (paragraph 0031). 

Regarding claim 17, Gorur Sheshagiri discloses wherein displaying the virtual content anchored to the anchoring location that is fixed relative to the moving platform comprises: detecting an object that is stationary relative to the moving platform using the one or more sensors; and anchoring the virtual content to the object (paragraph 0119, as the user travels in a car (the mobile platform in this example), the virtual content can be presented on a building that is visible from the car and configured to appear as though the virtual content is part of the building).

Regarding claim 19, it is rejected based upon similar rational as above.  Ali further discloses a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device  (paragraph 0040).

Regarding claim 20, Gorur Sheshagiri discloses wherein the virtual content is displayed as part of a virtual setting that entirely blocks a physical setting from a view of a user, or to appear as the anchoring location in the physical setting (paragraph 0155, virtual image 504 of an Internet browser is anchored to a window 406 of the car 402 and displayed on the window 406. The window 406 in this example can include an embedded display).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dunn et al., U.S. Patent Number 9,253,416 B2

Dunn discloses a device (100, cell phone 100; col. 2, line 65, device 100), comprising: a display (108); one or more sensors (128); and one or more processors (120) configured to: identify device motion of the device using the one or more sensors (col. 3, lines 14-15, sensor to determine attitude and motion of the cell phone 100; col. 7, line 48, detects whether the device is moving); determine that the device motion includes a first component associated with a motion of a moving platform (col. 6, lines 4-5, detects such the shift and changes the position of the limousine and moving elements in the window ) ; (col. 5, lines 2-4, camera captures more than just the user’s face, jiggles while the user is walking, or the user shifts position to sneeze, reach for a document, etc.); (col. 5, lines 45-48, if the attitude of the phone is moved to capture a different foreground, the background and virtual plane may also be dynamically changed); and (figure 4-6).

Robbe et al., U.S. Patent Publication Number 2021/0056762 A1
Robbe discloses Paragraph 0101, a fixed anchor ; and Paragraph 0148, the anchor used may be a table or wall. Optionally, a scene object may have a “floating” or “hovering” anchor, such that the scene object is not presented with respect to a physical object in the user's surroundings but rather, for example, relative to the user. As an example, a scene object with a floating anchor may be presented such that it appears to be a given distance away from the user device (e.g., 2 meters) and/or with a specified orientation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616